DETAILED ACTION 
The office action is in response to the application filled on 11/13/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





6.	Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snyder (20150115736).
Regarding claim 1. Snyder disclose an energy storage system (figure 4) comprising: one or more power sources (V1, V2 and V3); one or more energy storage components (cell stack array in module 1, module 2 and module 3); one or more solid state circuit breaker (M1- M6) is disposed between the one or more power sources (V1, V2 and V3) and the one or more power sources and the one or more energy storage components through the one or more solid state circuit breakers (M1-M6) (examiner note: the solid state circuit breaker (M1, M2) are disposed between power source (V1-V3) and energy storage component which are stack array in module 1 and module 2 for example); and a controller (450) configured to operate the one or more solid state circuit breakers (M1-M6) to (i) control current exchanged with the one or more energy storage components (controller 450 control current exchange between solid state switches M1 and M2 and energy storage component so that the switches receive workable range of current) and (ii) protect the one or more energy storage components from the one or more power sources during a fault condition (during an over current or under current the fuse protect the energy storage components from high power or fault) (refer to figure 4).

Regarding claim 2. Snyder disclose (figure 4) wherein the one or more energy storage components (cell stack array) each comprise one or more batteries configured in parallel (V1, V2 and V3) (0006).

Regarding claim 3. Snyder disclose (figure 4) wherein the controller (450) is configured to operate the one or more solid state circuit breakers (M1-M6) in response to at least one of (i) a state of charge of the one or more batteries (V1, V2 and V3) and (ii) a temperature of the one or 

Regarding claim 4. Snyder disclose (figure 4) wherein the controller (450) is configured to operate the one or more solid state circuit breakers (M1-M6) to manipulate current exchanged with a first subset of the one or more energy storage components (cell stack array) in response to an imbalance in at least one of (1) a state of charge of the one or more energy storage components (through cell monitoring and balance device 412, 422 and 432) (para. 0057) and (ii) a temperature of the one or more energy storage components (the PWM controller's primary sensor inputs may be high bandwidth voltage and current sensors. Additional sensor data, including temperature data) (para. 0067).

Regarding claim 5. Snyder disclose (figure 4) wherein the controller (450) is configured to operate the one or more solid state circuit breakers (M1-M6) to selectively decrease current to the first subset of the one or more energy storage components (The method may further include receiving a pulse width modulation (PWM) control signal indicating enablement of the active state, receiving a ready signal indicating enablement of the active state, and selectively activating the deactivated battery module from among the plurality of battery modules based on the received PWM control signal and the ready signal) (para. 0030) (control algorithms may be executed by the PWM controller on the basis of string voltage and/or current, to adjust the duty cycle of the module string to maintain desired output. During a Controlled Output Voltage operating mode, this would increase the overall duty cycle during heavy loads or at low SOC to maintain output voltage at the desired setpoint. Likewise, the overall duty cycle would be decreased during charging to prevent the battery output voltage from increasing. It can be seen that the PWM controller in this mode would continually adjust the overall duty cycle to maintain the output voltage at the desired setpoint) (0073).

Regarding claim 6. Snyder disclose (figure 4) wherein decreasing current to the first subset of the one or more energy storage components (cell stack array) increases current to a second subset of the one or more energy storage components (The method may further include receiving a pulse width modulation (PWM) control signal indicating enablement of the active state, receiving a ready signal indicating enablement of the active state, and selectively activating the deactivated battery module from among the plurality of battery modules based on the received PWM control signal and the ready signal) (para. 0030)  (the overall duty cycle would be decreased during charging to prevent the battery output voltage from increasing. It can be seen that the PWM controller in this mode would continually adjust the overall duty cycle to maintain the output voltage at the desired setpoint) (0073).

Regarding claim 7. Snyder disclose (figure 4) wherein the controller (450) is configured to select the first and second subsets of the one or more energy storage components in response to the imbalance (The method may further include receiving a pulse width modulation (PWM) control signal indicating enablement of the active state, receiving a ready signal indicating enablement of the active state, and selectively activating the deactivated battery module from among the plurality of battery modules based on the received PWM control signal and the ready signal) (para. 0030).

Regarding claim 8. Snyder disclose (figure 4) wherein the controller (450) is configured to interchange the first and second subsets (the subsets could be module 1 and module 2) of the one or more energy storage components (cell stack array in module 1, module 2 and module 3).

.

Claim Rejections - 35 USC § 103
7.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8. Claims 10, 11 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Snyder (20150115736) in view of FRANKE et al. (20160322805).
Regarding claim 10. Snyder disclose (figure 4) the energy storage system.

 Snyder does not specifically disclose wherein the one or more solid state circuit breakers each have an adjustable time current curve.

Franke disclose (figure 1B) wherein the one or more solid state circuit breakers (01, 02 and 03) each have an adjustable time current curve (para. 0007-0011).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Snyder invention with the circuit as disclose by FRANKE in order to provide for the second current limit value to be able to be adjusted at the circuit breaker in order to effect an interruption which lead to operational efficiencies.

Regarding claim 11. Snyder disclose (figure 4) at least one of a fuse (F1-F3) and a mechanical circuit breaker disposed between the one or more power sources (V1-V3). 

Snyder does not specifically disclose the one or more solid state circuit breakers , wherein the controller is configured to adjust the adjustable time current curve of each solid state circuit breaker to develop circuit protection in conjunction with the at least one of the fuse and the mechanical circuit breaker.

Franke disclose (figure 1B) the one or more solid state circuit breakers (01, 02 and 03), wherein the controller is configured to adjust the adjustable time current curve of each solid state circuit breaker to develop circuit protection in conjunction with the at least one of the fuse and the mechanical circuit breaker (para. 0007-0011).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Snyder invention with the circuit as disclose by FRANKE in order to provide for the second current limit value to be able to be adjusted at the circuit breaker in order to effect an interruption which lead to operational efficiencies.

Regarding claim 16. Snyder disclose a circuit protection system (figure 4) comprising:
a power source (V1, V2 and V3) electrically coupled with a load (across string positive and negative).

Snyder does not specifically disclose a first circuit breaker having an adjustable time current curve: one of a second circuit breaker or a fuse, the second circuit breaker or fuse having a fixed time current curve; a second circuit breaker having an adjustable time current curve; and a controller coupled to the first second circuit breaker and configured to adjust the time current curve in response to protection parameters.



Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Snyder invention with the circuit as disclose by FRANKE in order to provide for the second current limit value to be able to be adjusted at the circuit breaker in order to effect an interruption which lead to operational efficiencies.

9. Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Snyder (20150115736) in view of JANG et al. (20200343755).
Regarding claim 12. Snyder disclose (figure 4) a method of protecting an energy storage system, the method comprising: directing power through at least one solid state circuit breaker (Fuse F1, F2 and F3) to exchange the power between at least one power converter (for example M5, M6 and L1) and a plurality of energy storage components (cell stack array in module 1, module 2 and module 3) and operating the at least one solid state circuit breaker (Fuse F1, F2 and F3) to control (through controller 450) at least one of the state of charge (refer to figure 4). 
.
Snyder does not disclose detecting a state of charge and a temperature for each of the plurality of energy storage components; and operating the at least one solid state circuit breaker to control at least one of the state of charge and the temperature for each of the plurality of energy storage components.

JANG disclose (figure 1) detecting a state of charge and a temperature (through temperature sensor 110) for each of the plurality of energy storage components (110a); and the temperature for each of the plurality of energy storage components (110a).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Snyder invention with the circuit as disclose by JANG in order to perform a battery cell balancing function by sensing a change of temperature of each of a plurality of battery cells of a battery pack to reduce imbalance between states of charge (SoC) of the battery cells and maintain voltage uniformity which lead to operational efficiencies.

Regarding claim 13. Snyder disclose (figure 4) wherein controlling the at least one solid state circuit breaker (Fuse F1, F2 and F3) to protect the plurality of energy storage components (cell stack array in module 1, module 2 and module 3) from a fault condition.

 Snyder does not disclose a fault condition comprising one of overcurrent, short circuit, and thermal overload.

JANG disclose (figure 1) a fault condition comprising one of overcurrent, short circuit, and thermal overload (the controller may control an alarm unit to output an alarm indicating overheating of the at least one switch when the temperature of the at least one battery cell collected after outputting the PWM signal by adjusting the on/off duty ratio of the PWM signal is greater than or equal to the reference temperature) (para. 0015)( refer to 0026).

 in order to perform a battery cell balancing function by sensing a change of temperature of each of a plurality of battery cells of a battery pack to reduce imbalance between states of charge (SoC) of the battery cells and maintain voltage uniformity which lead to operational efficiencies.

Regarding claim 14. Snyder does not disclose wherein controlling the at least one solid state circuit breaker to protect the plurality of energy storage components from an unbalanced condition comprising at least one of unbalanced current and unbalanced temperature.

JANG disclose (figure 1) wherein controlling the at least one solid state circuit breaker to protect the plurality of energy storage components from an unbalanced condition comprising at least one of unbalanced current and unbalanced temperature (a battery management system using temperature information includes at least one temperature sensor…) ( refer to 0010).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Snyder invention with the circuit as disclose by JANG in order to perform a battery cell balancing function by sensing a change of temperature of each of a plurality of battery cells of a battery pack to reduce imbalance between states of charge (SoC) of the battery cells and maintain voltage uniformity which lead to operational efficiencies.
Allowable Subject Matter
10.	Claims 15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding claim 15. The prior art fails to teach “…wherein separating the plurality of solid state circuit breakers into a plurality of subsets; and controlling one subset of the plurality of subsets differently from the another subset of the plurality of subsets in response to at least one of the fault condition and the unbalanced condition.”

Regarding claim 17. The prior art fails to teach “…wherein a first overload threshold for the first circuit breaker is determined by the adjustable time current curve, and wherein a second overload threshold for the second circuit breaker or fuse is determined by the fixed time current curve, and wherein a second overload threshold for the second circuit breaker is determined by the adjustable time current curve.”

Dependent claims 18-20 are allowable by virtue of their dependency.

Conclusion 
12.	Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also 
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/AFEWORK S DEMISSE/Examiner, Art Unit 2838    

 /JUE ZHANG/ Primary Examiner, Art Unit 2838